UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 00-1813



SANDRA TURY,
                                                  Plaintiff - Appellant,

           and


R. TURY,
                                                              Plaintiff,

           versus


R.H.   PETERS     CHEVROLET,      INCORPORATED,   a
corporation,
                                                  Defendant - Appellee,

           and


THE HUNTINGTON NATIONAL BANK,
                                                              Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-98-924-2)


Submitted:     August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Sandra Tury, Appellant Pro Se.     Frank M. Armada, Hurricane, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Sandra Tury appeals the district court’s order dismissing her

civil action.    She claims that the district court erred in denying

her Fed. R. Civ. P. 60(b) motion to reconsider its order dismissing

her complaint because her attorney did not act in accordance with

her wishes.     This issue is a contractual matter between Tury and

her attorney, and is not a basis upon which to reinstate her action

against Appellee.    See generally Sanchez v. United States Postal

Serv., 785 F.2d 1236, 1237 (5th Cir. 1986) (holding that there is

no right to effective assistance of counsel in civil cases). Thus,

the district court did not abuse its discretion in denying Tury’s

Rule 60(b) motion.    Accordingly, we affirm on the reasoning of the

court.     See Tury v. R.H. Peters Chevrolet, Inc., No. CA-98-924-2

(S.D.W. Va. May 18, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED

                                  2